Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. David Saliwanchik, on Jan. 3, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 9 and 21 have been amended as shown below.  Claims 2-10 and 12-20 remain as shown in the claim set filed on Nov. 16, 2021.  Of these claims, claims 2, 4, 7 and 13-20 have been canceled.    

1.  (currently amended) A method for treating Autism Spectrum Disorder (ASD) or for reducing the likelihood of a subject developing ASD in a subject in need thereof, the method comprising:   
a) diagnosing the subject with ASD, or b) if ASD is diagnosed agent or an antiviral agent and 
c) further treating the subject[[,]] and/or the pregnant woman[[,]] with a supplement composition comprising therapeutically effective amounts of:  
(i) L-lysine, 
(ii) Elderberry extract, 
(iii) olive leaf extract, 
(iv) Astragalus root extract, and 
(v) Bacillus coagulans GBI-30 probiotic (BC30).     

9 (currently amended). The method of claim 1, wherein the supplement composition is delivered orally to the subject or the pregnant woman in the form of a chocolate bar, a gummy candy or a jelly candy.    

21.  (currently amended) The method of claim 1, wherein the subject was diagnosed with ASD and the method further comprises, after administering the antiviral or antibacterial agent, and the supplement composition, assessing the subject for improvement of the ASD.

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite claim language that is enabled.  Each of the five components of the supplement composition of claim 1 is known to treat autism.  Qingdao East Sea Pharmaceutical Co. Ltd. (CN 106389479 A, Feb. 2017), cited in Applicants’ IDS, discloses that a therapeutically effective amount of B. coagulans, strain no. CGMCC 1207 or CGMCC 1.2407 can treat autism (see, i.a., English Abstract and claim 5).  Tukahara (WO 2013/073644 A1), an English machine translation of which is referred to as Examiner cannot read Japanese, discloses that a therapeutically effective amount of an olive leaf extract can treat autism (see pp. 2, 3 and 17).  Bahmani et al. (“Autism:  phathophysiology and promising herbal remedies,” Current Pharmaceutical Design 22:1-9, 2016) disclose that a therapeutically effective amount of an Astragalus membranaceus root extract can treat autism (see pp. 1, 5 (right col.) and 8 (refs. 93 and 94).  Sun et al. (“Analysis and evaluation on fatty acid compositions of wild oil source plants rich in linolenic acids in Changbai Mountain area,” World Automation Congress, Conference of Jun. 24-28, 2012, IEEE Xplore, 2012) disclose that a therapeutically effective amount of an extract of elderberry (an oil-producing tree) can treat autism (see p. 1, right col., p. 2, right col. and p. 3).  Wang (CN 105213433 A, 2016), an English machine translation of which is referred to as Examiner cannot read Chinese, discloses that a 
It would have been prima facie obvious to one of ordinary skill in the art at the time that the invention was filed to combine the teachings of the references so as to yield the supplement composition of claim 1, with the difference that the Bacillus coagulans strain in the prior art is not the GBI-30 strain.  Each of the therapeutic agents/components had been individually taught in the prior art to be successful for treating autism.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose, since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have reasonably expected to have been able to treat autism with a composition comprising therapeutically effective amounts of the five ingredients, using any unspecified strain of Bacillus coagulans, as all of them had been demonstrated in the prior art to be effective therapeutic agents.  Additionally, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, each of the five active ingredients contains different active compounds, each of which, due to the different properties, is likely to work by a different mechanism.  The artisan of ordinary skill at the time of the invention would have known that a therapeutic composition comprising five different effective agents would have been likely to work better than a composition comprising only one, because this artisan of ordinary skill would have known that different people respond differently to different drugs/therapeutic agents, that, if a person does not respond to one drug/therapeutic agent, he or she may respond well to a second/different drug and that, as a result, the chances Bacillus coagulans can treat autism.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-12-22